DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(b) because photographs are not ordinarily permitted in utility patent applications. In this case, the subject matter of the application admits of illustration by drawing. Therefore, drawings are required in place of the photographs in Figs. 9-20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 6, it appears that “the array to and arranging” should read --the array and arranging--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 10-12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xolette (YouTube video, “How to Make an End Grain Target for Knife Throwing (Part 1 of 3)”; hereinafter Xolette).
Regarding claims 1, 2, and 4-6, Xolette discloses an apparatus for receiving thrown sharp objects (“End Grain Target for Knife Throwing”; see annotated Xolette image below), the apparatus comprising: a plurality of modular target blocks arranged in an array (see array of 4x4 wood blocks below); and a compression device (including 2x4 wood boards with threaded rods, hex nuts, split lock washers, and flat washers; see video at 3:35-3:58) configured to retain together the modular target blocks in the array (as shown in Xolette image below) (claim 1); wherein the array of modular target blocks is at least a four-block by four-block array (seven-claim 2); wherein the compression device comprises at least one engagement piece (2x4 wood boards) that distributes a compressive load from the compression device across multiple modular target blocks (claim 4); wherein the at least one engagement piece (i.e., the 2x4 wood boards) uniformly distributes the compressive load from the compression device across the multiple modular target blocks (e.g., when hex nuts of each threaded rod are uniformly tightened) (claim 5); wherein the compression device further comprises a plurality of engagement pieces (two 2x4 wood boards); and each of the engagement pieces distributes a compressive load from the compression device across a different set of multiple sets of multiple modular target blocks (the leftmost 2x4 distributing the compressive load across the leftmost column of blocks, and the rightmost 2x4 distributing the compressive load across the rightmost column of blocks) (claim 6).

    PNG
    media_image1.png
    380
    621
    media_image1.png
    Greyscale

claims 10-12, Xolette further teaches the array defines a target area comprising a target surface of each one of the plurality of modular target blocks of the array (as shown in image above). Each one of the modular target blocks of Xolette inherently comprises multiple target surfaces (e.g., the front and back surfaces of each block). Xolette discloses two embodiments, one with wood glue between the blocks (see video at 3:15-3:21) and one without wood glue between the blocks (see video at 3:22-3:30). In the embodiment of Xolette without wood glue between the blocks, each target block is inherently reversibly arrangeable in the array such that any one of the multiple target surfaces of each target block defines a portion of the target area of the array (claim 10), inherently individually rotatable relative to another of the target blocks to select any of the multiple target surfaces of the target blocks to define the portion of the target area of the array (claim 11), and inherently individually removable from the array relative to another of the target blocks (claim 12), since the compression device is reversibly attached and the blocks are not fixed to one another in the embodiment without wood glue. 
	Regarding claim 19, Xolette discloses a method of making an apparatus for receiving thrown sharp implements (“How to Make an End Grain Target for Knife Throwing”) comprising: arranging a plurality of modular target blocks into an array (see Xolette image above); and compressing together the plurality of modular target blocks of the array (via the 2x4 wood boards, threaded rods, hex nuts, and washers; see video at 3:35-3:38).
Claims 1, 4, 5, 7, 10-12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Peterson (US Patent Pub. 2015/0276357, hereinafter Peterson).
claim 1, Peterson discloses (Fig. 1) an apparatus capable of use for receiving thrown sharp implements (modular archery target 1; para. 0111), the apparatus (1) comprising a plurality of modular target blocks (foam segments 2) arranged in an array (para. 0107, lines 3-6, “array of target segments”); and a compression device (compression strap assembly 5) configured to retain together the plurality of modular target blocks (2) in the array.
Regarding claims 4 and 5, Peterson further discloses (Fig. 1) the compression device (5) comprises at least one engagement piece (webbing 7) that distributes a compressive load from the compression device (5) across multiple modular target blocks (2, when compression strap 5 is tightened around the array as shown in Fig. 1) (claim 4); wherein the engagement piece (7) uniformly distributes the compressive load from the compression device (5) across the multiple modular target blocks (2; Fig. 1) (claim 5).
Regarding claim 7, Peterson further discloses (Fig. 1) the compression device (5) comprises a strap (webbing 7) that extends circumferentially about an outer periphery of the array of modular target blocks (2) and applies a radially inwardly directed force to the modular target blocks (2) of the array (when compression strap assembly 5 is tightened, Fig. 1).
Regarding claims 10-12, Peterson further discloses (Fig. 1) the array defines a target area (front face 10 or rear face 11; para. 0111, last sentence) comprising a target surface of each of the target blocks (2) of the array; each one of the target blocks (2) comprises multiple target surfaces (front face 10 and identical rear face 11); and each of the target blocks (2) is reversibly arrangeable in the array such that any one of the multiple target surfaces (10, 11) of each target block (2) defines a portion of the target area of the array (para. 0023, lines 5-9, “reversible”) (claim 10); each of the target blocks (2) is individually rotatable (para. 0023, lines claim 11); and each of the target blocks (2) is individually removable from the array relative to another of the target blocks (para. 0023, line 7, replaceable and interchangeable; para. 0108, lines 14-16, also removable for reassembly of the array into a smaller target) (claim 12).
Regarding claims 19 and 20, Peterson discloses (Fig. 1) a method of making an apparatus capable of use for receiving thrown sharp implements (modular archery target 1; para. 0111), the method comprising: arranging a plurality of modular target blocks (foam segments 2) into an array (para. 0107, lines 3-6, “array of target segments”); and compressing together the plurality of modular target blocks (2) in the array (via compression strap assembly 5) (claim 19); uncompressing the plurality of modular target blocks (2) of the array (para. 0123, lines 13-15, “loosening the compression straps 5”); removing at least one of less than all of the modular target blocks (2) from the array (para. 0123, lines 12-14, in preparation for rotating, reversing, interchanging, or replacing the target block 2); rotating the removed target block(s) (2) and arranging the rotated block(s) (2) back into the array to form a rearranged array (para. 0123, lines 12-15, “rotated”) and/or replacing the removed target block(s) (2) from the array with at least one new modular target block (2) to form the rearranged array (para. 0123, lines 12-15, “replaced”); and compressing together the plurality of modular target blocks (2) of the rearranged array (Fig. 1) (claim 20).
Claims 1, 8-14, 19, and 20 are under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oliphant (US Patent Pub. 2018/0364014, hereinafter Oliphant).
claim 1, Oliphant discloses (Fig. 1) an apparatus for receiving thrown sharp implements (target system 10, para. 0038, for throwing darts, hatchets, axes, or knives, para. 0003), the apparatus (10) comprising: a plurality of modular target blocks (boards 66; para. 0052, lines 7-11) arranged in an array (target 12, Fig. 1); and a compression device (including clamps 42 with contact pads 52 engaging side edge 72 of rightmost board 66, as shown in Figs. 7-8; para. 0056) configured to retain together the plurality of modular target blocks (66) in the array.
Regarding claims 8 and 9, Oliphant further discloses the compression device comprises a plurality of fasteners (lead screws 48 of clamps 42, Figs. 7-8; para. 0056) in engagement with the array (at side edge 72 of rightmost board 66, Figs. 7-8) and adjustable to adjust a compressive force applied to the array (para. 0056) (claim 8); the apparatus further comprises a frame (clamp frames 46, Figs. 7-8; para. 0043) positioned about and spaced apart from the array (12), wherein the plurality of fasteners (48) extend at least partially through the frame (46) into engagement with the array (para. 0056) (claim 9).
Regarding claims 10 and 11, Oliphant further discloses (Fig. 1) the array defines a target area comprising a target surface (68) of each of the target blocks (66). Each of the target blocks (66) of Oliphant inherently comprises multiple target surfaces (e.g., front surface 68 and opposite rear surface). Each of the target blocks (66) of Oliphant is inherently capable of being reversibly arranged in the array (e.g., by removing the boards 66 and reinserting one or more of the boards with the rear surface facing forward) such that any one of the multiple target surfaces of each target block (66) defines a portion of the target area of the array (12) (claim 10), and each target block (66) is inherently capable of being individually rotated relative to claim 11), since the target blocks (66) are each individually removable (para. 0056) and are symmetrically shaped so as to be inherently capable of being reversed and/or rotated as discussed above. 
Regarding claim 12, Oliphant further discloses (Fig. 1) each of the modular target blocks (66) of the array (12) is individually removable from the array relative to another one of the plurality of modular target blocks (para. 0056; Fig. 6).
Regarding claims 13 and 14, Oliphant further discloses (Fig. 1) that each of the modular target blocks (66) is dimensional lumber, such as 2x4s (para. 0052, lines 9-11). One of ordinary skill in the art would immediately recognize that the 2x4 boards (66) shown in Fig. 1 inherently have a long-grain surface (front face 68) that defines a portion of the target area of the array (since the long-grain surface of a 2x4 is along the length of the 2x4) (claim 13), and that each of the 2x4 boards (66) inherently comprises four long-grain surfaces (on the four long sides of the 2x4) (claim 14).
Regarding claims 19 and 20, Oliphant discloses (Fig. 1) a method of making an apparatus for receiving thrown sharp implements (target system 10, para. 0038, for throwing darts, hatchets, axes, or knives, para. 0003), the method comprising: arranging a plurality of modular target blocks (boards 66; para. 0052, lines 7-11) in an array (target 12, Fig. 1); and compressing together the plurality of modular target blocks (66) of the array (by tightening clamps 42 against side edge 72 of rightmost board 66, as shown in Figs. 7-8; para. 0056) (claim 19); claim 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xolette, in further view of BladeForums.com (“Need advice on what type of wood to use for target” discussion posted online November 23, 2018; hereinafter BladeForums).
Regarding claim 3, Xolette teaches the claimed invention substantially as claimed, as set forth above for claim 1. Xolette further teaches the modular target blocks are made of wood, but Xolette does not explicitly teach that the wood is green. However, in the art of blade throwing, green wood is known to be an ideal material for targets, as evidenced by BladeForums (NPL document, bottom of pg. 1 to top of pg. 2, “Green Pine (unseasoned)”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oliphant, in further view of BladeForums.
Regarding claim 3, Oliphant teaches the claimed invention substantially as claimed, as set forth above for claim 1. Oliphant further teaches the modular target blocks are made of wood (para. 0052, line 9, “Dimensional lumber (such as 2x4s)”), but Oliphant does not explicitly state that the wood is green. However, in the art of blade throwing, green wood is known to be an ideal material for targets, as evidenced by BladeForums (NPL document, bottom of pg. 1 to top of pg. 2, “Green Pine (unseasoned)”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Oliphant by selecting green wood as taught by BladeForums for the target blocks, in order to reduce splintering and improve durability.
Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Black (“Throwing Knives in the House: Making a DIY Knife Throwing Target”, posted online February 23, 2051) in view of Scratton (US Patent No. 570,820, hereinafter Scratton).
Regarding claim 15, Black discloses an apparatus for receiving thrown sharp implements (“Knife Throwing Target”), the apparatus comprising: a frame (NPL document, pg. 4, “2x4 framing”) with an open front and a backing (particle board backer, NPL document, pg. 9); and a plurality of groups of modular target blocks (NPL document, pg. 4, “six rows of 12 blocks”) removably coupled to the frame (via screws shown in NPL document, pg. 8, second paragraph, “This will hold each block stack and also allow you to replace a section of the target if a 
Black does not teach movable tabs at the open front such that the groups of blocks are retained within the frame by the movable tabs. However, in the target art, Scratton teaches (Fig. 1; pg. 1, lines 65-74) that it is known to removably couple a target block (b) to a frame (a1, a2) by means of movable tabs (lower clip c and upper clip c’) at an open front of the frame. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Black by replacing each of the screws that removably couple Black’s groups of target blocks to the frame with a movable tab as taught by Scratton at the open front of the frame for removably retaining each group of target blocks of Black between the backing and the movable tab, in order to simplify the replacement of the groups of target blocks of Black and to avoid damaging the frame when replacing the groups of target blocks. The examiner notes that repeated removal and reinsertion of the screws used by Black to removably couple the groups of target blocks to the wooden frame would be expected to result in damage to the frame over time. Movable tabs/clips as taught by Scratton would be an advantageous replacement for the screws because they would permit the groups of target blocks to be removed and replaced without damage to the frame.
claim 17, the modified Black teaches the claimed invention substantially as claimed, as set forth above for claim 15. Black further teaches each one of the groups of modular target blocks (i.e., each glued stack of 12 blocks) is individually removable from the frame relative to any other one of the plurality of groups of modular target blocks (NPL document, pg. 8, second paragraph).
Regarding claim 18, the modified Black teaches the claimed invention substantially as claimed, as set forth above for claim 15. Black further teaches the plurality of groups of modular target blocks collectively define a target area comprising a target surface of each one of the modular target blocks of the plurality of groups (see images on pg. 7-8 of NPL document). Each one of the plurality of modular target blocks inherently comprises multiple target surfaces (i.e., a front surface and an identical rear surface), and each one of the groups of modular target blocks is inherently capable of being reversibly arranged in the frame such that any one of the multiple target surfaces of each one of the plurality of modular target blocks defines a portion of the target area of the array (i.e., by removing the glued stack of 12 blocks, reversing the glued stack and replacing the reversed stack), since the groups of target blocks are individually removable and are symmetrically shaped so as to be inherently capable of being reversed.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Scratton, in further view of BladeForums.
Regarding claim 16, the modified Black teaches the claimed invention substantially as claimed, as set forth above for claim 15. Black further teaches the modular target blocks are made of wood (see NPL document images, pg. 5-8), but Black does not explicitly state that the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilkerson (“How to Build an End Grain Knife Throwing Target”, posted online on January 22, 2017) discloses a knife throwing target comprising a plurality of groups of modular target blocks that are individually reversible and replaceable.
Bruggisser (CH 688,107 A5) discloses an archery target comprising a plurality of rearrangeable and replaceable modular target blocks and a compression device configured to retain the target blocks in an array.
Kornbek (WO 90/15964 A1 and WO 2004/076959 A1) discloses an archery target comprising a plurality of rearrangeable and replaceable modular target blocks and a frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 11, 2021/